   The relief described hereinbelow is SO ORDERED

   Done this 5th day of December, 2019.




   William R. Sawyer
   United States Bankruptcy Judge

   _______________________________________________________________
                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION (Montgomery)

IN RE:                              :               CASE NO: 19-30177-WRS
                                    :               CHAPTER 13
TERRY O. LONG, SR.                  :
      Debtor.                       :
---------------------------------- --               --------------------------------
U.S. BANK TRUST NATIONAL            :
ASSOCIATION, AS TRUSTEE OF          :
BUNGALOW SERIES F TRUST,            :
      Movant.                       :
                                    :               CONTESTED MATTER
vs.                                 :
                                    :
TERRY O. LONG, SR.                  :
SABRINA L. MCKINNEY, Trustee        :
      Respondents.                  :
                                    :

               AGREED ORDER CONDITIONALLY DENYING MOTION FOR
                       RELIEF FROM THE AUTOMATIC STAY

       U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF BUNGALOW SERIES

F TRUST, for itself, its successors and assigns (the “Movant”), filed a Motion for Relief from

Automatic Stay (the “Motion”) September 5, 2019, which was set for hearing on November 14, 2019

(the “Hearing”). Movant seeks relief as to Debtor`s real property located in Elmore County, Alabama,

now or formerly known as 4656 COOSADA RD, COOSADA, AL 36020 (the “Property”), as more



     Case 19-30177      Doc 37      Filed 12/05/19 Entered 12/05/19 12:56:46       Desc Main
                                      Document     Page 1 of 3
particularly described in Exhibit “B” attached to the Motion. Movant asserts that the Motion was

properly served and hearing properly noticed. The parties reached an agreement as follows:

        After deduction of an instantor payment (if applicable) and/or deduction of amounts to be added

to the Plan (if applicable), Movant asserts that it is owed post-petition mortgage arrearages totaling

$5,009.61. This figure includes the following:

          Description               FROM              TO         Quantity     Amount         Total

Missed Payment Group 1         04/01/2019        10/01/2019     7           $602.23     $4,215.61

Bankruptcy Fees and Costs                                       1           $831.00     $831.00

Suspense Balance Credit                                         1           $-37.00     $-37.00



        Accordingly, by consent, it is hereby

        ORDERED that:

        Debtor agreed to cure the arrearage of $5,009.61 by making payments to Movant in the amount

of $417.46 for the next eleven (11) consecutive months and one (1) payment in the amount of $417.55,

to be tendered in addition to the regular monthly mortgage payments on or before the 15th day of each

month beginning in November, 2019.

Beginning on November 1, 2019, Debtor shall pay Movant all future monthly mortgage payments

when due. These payments as well as the cure payments shall be sent by check, money order, or

certified funds to:

                                     BSI Financial Services
                                     314 Franklin Street
                                     Titusville, PA 16354

        These payments shall be governed by Strict Compliance provisions as detailed below.

The Motion for Relief from Stay filed by Movant is hereby conditionally denied. However, should the

Debtor default under the mortgage agreement between the parties beginning November 1, 2019, the

Motion for Relief from Stay is granted if the Movant gives the Debtor, and the Debtor`s attorney

twenty (20) days written notice of opportunity to cure. If the default is not cured within twenty (20)


     Case 19-30177        Doc 37    Filed 12/05/19 Entered 12/05/19 12:56:46           Desc Main
                                      Document     Page 2 of 3
days from the date the notice is issued, then the stay shall lift without further order of the Court.

Further, Movant is allowed to communicate with the Debtor any communication required under the

note and mortgage or under state law. Waiver of default shall not constitute waiver of subsequent

default. The Debtor is responsible for reasonable attorney fees involved in the enforcement of this

order.

                                     ###END OF ORDER###


Prepared and Submitted by:

/s/ Amanda Beckett
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, AL 35801
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Creditor

Consented to by:

/s/ Terry L. Danford
Terry L. Danford, Esq.
AL State Bar No.
2267 Cong. W. L. Dickinson Drive
Montgomery, AL 36109
334-395-5973
terrydanford@justice.com
Attorney for Debtor

No Opposition to by:

/s/ _____________________
    Jessica P. Trotman
Jessica P. Trotman
AL State Bar No.
P. O. Box 173
Montgomery, AL 36101
334-262-8371
13trustee@ch13mdal.com
Attorney for Standing Chapter 13 Trustee




     Case 19-30177      Doc 37     Filed 12/05/19 Entered 12/05/19 12:56:46         Desc Main
                                     Document     Page 3 of 3
